EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William DiBianca, Attorney of Record, on 06/29/2022.

The application has been amended as follows: 
To the claims as filed under AFCP2.0 on 06/03/2022:
Claim 1 has been deleted and replaced with:
A postural platform configured to redistribute weight of a user in a standing position comprising: 
a top plane and a reference plane;
the top plane being parallel to the reference plane in an initial orientation, the top plane and the reference plane forming a second orientation by tilting the top plane to a first degree about a first axis parallel to the reference plane and then rotating the top plane to a second degree about a second axis orthogonal to the reference plane, wherein the second degree is greater than the first degree;
a top surface being parallel to the top plane in the second orientation, the top surface configured as a contact surface for a foot of the user;
a bottom surface being parallel to the reference plane in the second orientation, such that the top surface has a fixed orientation relative to the bottom surface based on the second orientation of the top plane relative to the reference plane; and
a perimeter side surface between the top and bottom surfaces, 
wherein the postural platform is configured such that when the foot of the user is in contact with the top surface, a first point of contact on the top surface corresponding to an inside of a ball of the foot is higher with respect to the reference plane than a second point of contact corresponding with an inside of a heel of the foot, the second point of contact being higher with respect to the reference plane than a third point of contact corresponding with an outside of the ball of the foot, the third point of contact being higher with respect to the reference plane than a fourth point of contact corresponding with an outside of the heel of the foot.

Claim 4, lines 1-2, “the top surface is rotated” has been amended to --the top plane in the second orientation is tilted-- 
Claim 4, line 2, “the first rotational axis” has been amended to --the first axis--
Claim 5, lines 1-2, “the top surface is rotated” has been amended to --the top plane in the second orientation is rotated-- 
Claim 5, line 2, “the second rotational axis” has been amended to --the second axis--
Claim 9, line 2, “the second rotational axis” has been amended to --the second axis--
Claim 10, line 2, “the second rotational axis” has been amended to --the second axis--

Claim 11 has been deleted and replaced with:
11. A postural platform configured to redistribute weight of a user in a standing position comprising: 
a top plane and a reference plane;
the top plane being parallel to the reference plane in an initial orientation, the top plane and the reference plane forming a second orientation by tilting the top plane to a first degree about a first axis parallel to the reference plane and then rotating the top plane to a second degree about a second axis orthogonal to the reference plane, wherein the second degree is greater than the first degree;
a top surface being parallel to the top plane in the second orientation, the top surface configured as a contact surface for a foot of the user;
a bottom surface being parallel to the reference plane in the second orientation, such that the top surface is oriented at a fixed complex angle relative to the bottom surface based on the second orientation of the top plane relative to the reference plane, such that when the foot of the user is in contact with the top surface, a first point of contact on the top surface corresponding to an inside of a ball of the foot is higher with respect to the reference plane than a second point of contact corresponding with an inside of a heel of the foot, the second point of contact being higher with respect to the reference plane than a third point of contact corresponding with an outside of the ball of the foot, the third point of contact being higher with respect to the reference plane than a fourth point of contact corresponding with an outside of the heel of the foot; 
a perimeter side surface between the top and bottom surfaces; and 
a covering coupled to at least a portion of a perimeter of the top surface for forming at least a partial housing configured to receive the foot of the user located between the top surface and covering.

Claim 14, line 2, “the top surface being rotated” has been amended to --the top plane in the second orientation being tilted-- 
Claim 14, line 3, “the first rotational axis” has been amended to --the first axis-- 
Claim 14, line 4, “the second rotational axis” has been amended to --the second axis--
Claim 16, line 3, “the second rotational axis” has been amended to --the second axis--
Claim 17, line 3, “the second rotational axis” has been amended to --the second axis--

Claim 18 has been deleted and replaced with:
18. A postural platform system comprising a left and a right postural platform according to claim 1, wherein the left and the right postural platforms are mirror images of one another and are configured to support a left and a right foot of the user, respectively.

Claim 19, line 2, “left and right foot platforms” has been amended to --left and right postural platforms--
Claim 19, line 3, “left and right foot platforms” has been amended to --left and right postural platforms--

Reasons for Allowance
Claims 1-19 are allowed in view of the above examiner’s amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a postural platform in combination with all of the structural and functional limitations, and further comprising a top plane being parallel to a reference plane in an initial orientation, the top plane tilted to a first degree about a first axis parallel to the reference plane and rotated to a second degree about a second axis orthogonal to the reference plane to form a second orientation as claimed, wherein the second degree is greater than the first degree, a top surface being parallel with the top plane in the second orientation and a bottom surface being parallel with the reference plane in the second orientation, such that the top surface has a fixed orientation relative to the bottom surface based on the second orientation of the top plane relative to the reference plane, such that when a foot of a user is in contact with the top surface, a first point of contact on the top surface corresponding to an inside of a ball of the foot is higher with respect to the reference plane than a second point of contact corresponding with an inside of a heel of the foot, the second point of contact being higher with respect to the reference plane than a third point of contact corresponding with an outside of the ball of the foot, the third point of contact being higher with respect to the reference plane than a fourth point of contact corresponding with an outside of the heel of the foot.
The closest prior art of record to Walsh et al. (US Design Patent No. D491,246), Bard (US Publication No. 2010/0267498), and Weber (US Patent No. 10,960,260), all cited in the PTO-892 mailed on 04/20/2022, each teach a platform having a top surface angled relative to a bottom surface in a fixed orientation and configured for supporting a foot of a user thereon, but none of the prior art alone or in combination teaches a top plane parallel to a reference plane in an initial orientation, the top plane being tilted to a first degree about a first axis parallel to the reference plane and rotated to a second degree about a second axis orthogonal to the reference plane to form a second orientation, wherein the second degree is greater than the first degree, a top surface being parallel to the top plane in the second orientation and a bottom surface being parallel to the reference plane in the second orientation, such that when a foot of a user is in contact with the top surface, a first point of contact on the top surface corresponding to an inside of a ball of the foot is higher with respect to the reference plane than a second point of contact corresponding with an inside of a heel of the foot, the second point of contact being higher with respect to the reference plane than a third point of contact corresponding with an outside of the ball of the foot, the third point of contact being higher with respect to the reference plane than a fourth point of contact corresponding with an outside of the heel of the foot.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784